DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  Claim 18 – in lines 2-3”a user” should be –the user--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 – in lines 2-3, “the episode of sleep paralysis of sleep analysis has ended” is unclear because it is unclear what is actually ended.
	Claim 16 - in lines 1-2, it is unclear if the computer “analyzes or determines” a baseline NREM heart beat rate.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 5, the claim does not include an active method step and the second known parameter of claim 1 must be set (preset) before the comparison of claim 1 can be made.  Therefore, claim 5 does not further limit claim 1.  
Regarding claim 6 the claim does not set forth a method step of calculating the second known parameter …over a period of time.  Therefore, the claim does not further limit the steps of claim 1 where the second known parameter is used in a comparing step. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claim 4, the user is set forth as a physiological indicator which positively recites a human body.  The claim appears to include a typographical error and should read --a movement of the user--.  Changing the language of the claim to              --movement of the user-- would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13 and 16-19 listed below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al(2016/0262690, hereinafter Chen).
Claim 1 – Chen teaches a method for managing sleep disorders including gathering a physiological indicator from a user with sensor module -210-; comparing the physiological indicator to a first known parameter to determine whether the user is sleeping, classifier -222-; comparing the physiological indicator to a second known parameter to determine if the user is experiencing a sleep disorder episode, detector      -224-; and providing a sensory feedback to the user to end the sleep disorder episode     -230-.
Claim 4 – Chen teaches the physiological is a vital sign of the user, heart rate, by sensor -212-. 
Claim 5 – Chen teaches the second known parameter, stress level, is preset, either manually, paragraph [0043].
Claim 6 – Chen teaches the second known parameter is calculated by monitoring the physiological indicator from the user over a period of time, using the stress level classification model SLCM, see paragraphs [0040] through [0042], where the SLCM works over time.

Claim 8 - Chen teaches a sleep disorder management device including a housing wearable -1000-, containing processing unit -1006-; a sensor -1002- also -212- to collect a biometric signal from a user; a computer -1006-  to analyze the biometric signal and compare the biometric signal to a first parameter at classifier -222- and to a second parameter at -224-; and a sensory stimulator –1008- to wake the user, wherein the comparison between the biometric signal and the first parameter determines whether the user is asleep, see paragraph [0038] and the comparison between the biometric signal and the second parameter determines whether the user is experiencing an episode of parasomnia, stressful dream, paragraph [0028], and wherein the episode of parasomnia activates the sensory stimulator, element -1008-.
Claim 9 - the housing shown in figure 10B is configured to selectively maintain contact between the sensor -1002- and a surface of skin on the user when the housing is selectively attached to the user, by straps -1001-.
Claim 10 -  the sensor comprises an optical LED light source and an LED light sensor.
Claim 11 – Chen teaches the housing comprises a wristwatch band, straps          -1001-.
Claim 12 – Chen teaches the sensory stimulator comprises a vibrator -1008-, paragraph [0028].
Claim 13 – Chen teaches a sleep disorder management device including a housing see figure 10B, comprising a case, including -1010- and a strap -1001-; a 
Claim 16 – Chen teaches the computer uses the classification model SSCM to set a baseline NREM heart-beat rate for the user, paragraph [0038].
Claim 17 - Chen teaches the computer uses the classification model SSCM to set a baseline REM heart-beat rate for the user, paragraph [0038].
Claim 18 – Chen teaches the computer determines if the user is experiencing an episode of sleep paralysis by comparing the heart-beat rate of a user to the baseline NREM heart-beat rate for the user, see paragraph [0044] when the sleep stage is in NREM the system will determine a stressful state dream is not occurring.
Claim 19 – Chen teaches the computer determines if the user is experiencing an episode of sleep paralysis by comparing the heart-beat rate of a user to the baseline REM heart-beat rate for the user, see paragraph [0044].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2,  3, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2016/0262690) as applied to claims 1 and 13 above in view of Yuen et al(2014/0135612).
	Claim 2 – Chen teaches a method as claimed see claim 1 above and including providing a feedback alarm to move the user away from the stressful dream, paragraph [0035], the feedback may be an audio signal, a light signal or a vibration signal which may be provided as an alarm, paragraph [0028].  
	It is the position of the office that the feedback returns the physiological indicator to “an initial value.  If the user wakes up the physiological value will return to the level of a person who is awake.  If the user does not wake up but move to a sleep stage pre REM then the pre REM stage level is considered the initial stage. 
However, Chen does not teach “increasing the sensory feedback until the physiological indicator returns to an initial value”.
	Yuen teaches a wrist worn sleep monitoring device that increases sensory feedback until the user wakes, applicant’s attention is invited to paragraph [0136].

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Chen with the increasing user feedback/alarm to gain the advantage of easing the user into wakening.  Such modification would produce predictable results of the device of Chen with an increasing feedback and have a high probability of success because the feature is known and used in the medical arts to provide obvious benefits.

Claim 3 – Chen teaches a method as claimed see claim 1 above and including providing a feedback alarm to move the user away from the stressful dream, paragraph [0035], the feedback may be an audio signal, a light signal or a vibration signal which may be provided as an alarm, paragraph [0028].  
However, Chen does not teach “increasing the sensory feedback until the user wakes up and terminates the sensory feedback”.  
	Yuen teaches a wrist worn sleep monitoring device that increases sensory feedback until the user wakes and the ability of the user to terminate the feedback, applicant’s attention is invited to paragraph [0136].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Chen with the increasing user feedback/alarm to gain the advantage of easing the user into wakening and providing control to the user to turn of the feedback, as taught by Yuen.  Such modifications would produce predictable results of the device of Chen with an increasing feedback and 
	
Claim 14 – Chen teaches an apparatus as claimed, see claim 13 above,  but does not teach an apparatus capable of increasing the haptic feedback as claimed.
	Yuen teaches a wrist worn sleep monitoring device that increases sensory feedback until the user wakes, applicant’s attention is invited to paragraph [0136].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Chen with the increasing user feedback/alarm to gain the advantage of easing the user into wakening.  Such modification would produce predictable results of the device of Chen with an increasing feedback and have a high probability of success because the feature is known and used in the medical arts to provide obvious benefits.

Claim 15 – Chen teaches an apparatus as claimed see claim 13 above, providing a feedback alarm to move the user away from the stressful dream, paragraph [0035], the feedback may be an audio signal, a light signal or a vibration signal which may be provided as an alarm, paragraph [0028].  However, Chen does not teach “increasing the sensory feedback until the user wakes up and terminates the sensory feedback”.  
	Yuen teaches a wrist worn sleep monitoring device that increases sensory feedback until the user wakes and the ability of the user to terminate the feedback, applicant’s attention is invited to paragraph [0136].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Chen with the increasing user 

	Claim 20 –Chen teaches a device as claimed see claim 13 above and may include a motion sensor [0026] but does not teach the motion sensor is an accelerometer.
 	Yuen teaches that a motion sensor can be an accelerometer, paragraph [0136] among others.
It would have been obvious to one of ordinary skill in the medical art to use the accelerometer taught by Yuen as a motion sensor in place of the generically recited motion sensor of Chen as a substitution of functionally equivalent motion sensors.  Such a combination would produce predictable results of the device of Chen using an accelerometer for the generically recited motion detector and have a high probability of success because as set forth in Yuen accelerometers are old and well known motion sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent application 2016/0302718 teaches an apparatus and method for facilitating sleep stage transitions.
US patent Application 2015/0174362 teaches an apparatus and method for hypnosis and bio-neural feedback.
US Patent Application 2002/0128540 teaches an apparatus and method for correlating biofeedback and virtual reality to enhance the user’s attention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791